CRIMINAL COMPLAINT

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
Sarina Ingram; DOB: 1995; United States MAGISTRATE'S CASE NO,
Michelle Wilson; DOB: 1993; United States 49 .021328 J

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(i1), 1324(a)
1325; 18 USC § 2

IA), & 1324(a)(1)(B)O;

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFE
COUNT 1 (Felony) On or about July 10, 2019, at or near Bisbee, in the District of Ariz
Wilson, named herein as defendants and conspirators, did knowingly and intentionally ce

agree with each other and other persons, known and unknown, to transport and harbor cert

Perez-Gonzalez, Dario Contreras-Sanchez and Abelino Guerrero-Garcia, and did so for the {

NSE OR VIOLATION:

ona, Sarina Ingram and Michelle
mbine, conspire, confederate, and
tain illegal aliens, including Felipe
purpose of private financial gain; in

violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii); 1324(a)(1)(A)(v)(D and 1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about July 10, 2019, at or near Bisbee, in the Distric
Michelle Wilson, did unlawfully aid and abet certain illegal aliens, including Felipe Perez-

and Abelino Guerrero-Garcia, to elude examination and inspection by Immigration Officers
violation of Title 8, United States Code, Section 1325 and Title 18, United States Code,

t of Arizona, Sarina Ingram and
ronzalez, Dario Contreras-Sanchez
of the United States of America; in
Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about July 10, 2019, at or near Bisbee, in the District of Arizona, United Sta

 

tes Border Patrol Agents (BPA)

observed possible Undocumented Aliens (UDAs) load into a white car near Hereford Road and State Route 92 (SR
92). BPA maintained visual of the vehicle, as it traveled eastbound on SR 92, and|BPA relayed information to the
Tactical Operation Center (TOC). Agents in TOC gained visual of the vehicle near mile marker 345 using Remote
Video Surveillance System and relayed location information to BPAs in the field. BPA passed the vehicle while they
were heading westbound, so they turned around to head eastbound and follow the truck. BPA observed three people
in the backseat of the vehicle. Record checks revealed that the 2017 Nissan Sentra hwas registered to an address out
of Phoenix, Arizona. BPA conducted a vehicle stop and identified the driver as Sarina Ingram and the front seat
passenger as Michelle Wilson, both United States citizens. BPA observed three adult males, all wearing camouflage
pants. BPA determined that the three passengers, later identified as Felipe Perez-Gonzalez, Dario Contreras-Sanchez
and Abelino Guerrero-Garcia were in the United States illegally.

Material witnesses Perez-Gonzalez, Contreras-Sanchez and Guerrero-Garcia stated|that they made arrangements to
be smuggled into the United States for money. The witnesses stated they crossed the International Boundary Fence
and walked until they reached the highway. The witnesses were told a white car would pick them up. Perez-Gonzalez,
Guerrero-Garcia identified Ingram as the driver and Wilson as the passenger from a photo lineup. Contreras-Sanchez
identified Wilson as the passenger from a photo lineup

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Felipe Perez-Gon

 

zalez, Dario Contreras-Sanchez
and Abelino Guerrero-Garcia 7.

 

OFFICIAL TITLE & NAME:

DETENTION REQUESTED SIGNA} YKE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
eing duly sworn, I declare that the foregoing U.S. Border Patrol Agent

COMPLAINT REVIEWED by AUSA CHR/kj
true and correct to the best of my knowledge.

 

 

Sworn to before me and subscribed in my presence.

 

DATE
July 11, 2019

 

 

SIGNATURE OF SR 0.0.0)

 

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

Vogt
er

 
Continued from front.

In a post-Miranda statement, Ingram stated that she lives and works in Phoenix, Arizona. Ingram stated her boss
asked her to pick up some people that they could use as laborers. Ingram stated her boss told her to go to the Shell

gas station and the people would be waiting for her there. Ingram did not have a car!

so she asked her friend,

Wilson, if she could borrow her car. Ingram stated when she arrived at the gas station she did not see anyone
waiting for a ride, so she called her boss who gave Ingram another set of coordinates. Ingram entered the —
coordinates on her phone and followed the directions. Ingram stated she saw three people on the side of the
highway near the coordinates that she received and pulled over. Ingram stated the men were wearing regular
clothing. Ingram stated that she was doing this as part of her job and she was going to be paid $12.00 per hour, and
planned on claiming at least six hours of work for today’s job. Ingram stated she knew she was going to pick up

Mexicans and assumed they were friends or family of her boss.

In a post-Miranda statement, Wilson stated she helped Ingram deliver tile to someone, and after they delivered the

tile Ingram offered her money to borrow her car to drive from Goodyear, Arizona to

Tucson, Arizona to pick up

some people. Wilson agreed to let Ingram drive her car and decided to go with her. Wilson stated they drove past
Tucson and arrived in Sierra Vista. Wilson stated Ingram was communicating with someone over the phone and
they had to make multiple stops, each time they stopped they received directions to another place. Wilson stated the
last set of directions took them to an intersection and Ingram pulled over and three men wearing camouflage came
out of the brush and got in the back seat of the car. After they got in the car Ingram started driving and they were

 

pulled over by BPA a few minutes later.

 
